Case 7:19-cv-00863-EKD-JCH Document 43 Filed 08/12/20 Page 1 of 3 Pageid#: 209




                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                             Roanoke Division

      TRAVIS WAYNE TOLLEY,                         )
                                                   )
             Plaintiff                             )
                                                   )
      v.                                           )     Civil Action No.: 7:19-cv-863
                                                   )
      BEN CALDWELL, et al,                         )
                                                   )
             Defendants                            )


                                   DEFENDANT WIMER’S
                              MOTION FOR SUMMARY JUDGMENT
             Defendant Troy Wimer, by counsel, moves for summary judgment as there is no genuine

      issue of material fact and Defendant is entitled to judgment as a matter of law pursuant to Fed. R.

      Civ. P. Rule 56.

             For the additional reasons set forth in his memorandum in support filed herewith, this

      Defendant respectfully requests that this Court grant him summary judgment and afford him any

      additional relief as the case may require.

                                                   TROY WIMER,

                                                   By Counsel

      By:    /s/ Rosalie Pemberton Fessier
             Rosalie Pemberton Fessier
             VSB # 39030
             Brittany E. Shipley
             VSB # 93767
             Attorneys for Defendants Flint & Wimer
             TimberlakeSmith
             25 North Central Avenue
             P. O. Box 108
             Staunton, VA 24402-0108
             phone: 540/885-1517
             fax:    540/885-4537
Case 7:19-cv-00863-EKD-JCH Document 43 Filed 08/12/20 Page 2 of 3 Pageid#: 210




             email: rfessier@timberlakesmith.com
                    bshipley@timberlakesmith.com


                                         CERTIFICATE OF SERVICE

             I hereby certify that on August 12, 2020, I have electronically filed this document with the
      Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
      following:

                            Richard H. Milnor, Esquire
                            Zunka, Milnor & Carter, Ltd.
                            414 Park Street
                            Charlottesville, VA 22902
                                   Counsel for Buzzard

                            Julian F. Harf, Esquire
                            Jeremy E. Carroll, Esquire
                            Guynn, Waddell, Carroll & Lockaby, P.C.
                            415 S. College Avenue
                            Salem, VA 24153
                                    Counsel for Gardner

                            Michael A. Jagels, Esquire
                            Senior Assistant Attorney General
                            Office of the Virginia Attorney General
                            202 North Ninth Street
                            Richmond, VA 23219
                                   Counsel for Caldwell

             I hereby certify that I have mailed by United States Postal Service the document to the
      following non-CM/ECF participant:

                            Travis Wayne Tolley, #10646256
                            Albemarle-Charlottesville Regional Jail
                            160 Peregory Lane
                            Charlottesville VA 22902



                                                  /s/ Rosalie Pemberton Fessier
                                           Rosalie Pemberton Fessier
                                           VSB # 39030
                                           Brittany E. Shipley
                                           VSB # 93767
                                           Attorneys for Defendants Flint & Wimer
                                                       2
Case 7:19-cv-00863-EKD-JCH Document 43 Filed 08/12/20 Page 3 of 3 Pageid#: 211




                                               TimberlakeSmith
                                               25 North Central Avenue
                                               P. O. Box 108
                                               Staunton, VA 24402-0108
                                               phone: 540/885-1517
                                               fax:    540/885-4537
                                               email: rfessier@timberlakesmith.com
                                                      bshipley@timberlakesmith.com




                                                         3

      w:\lib\tsdocs\29403\0067\00254000.docx
